Action to recover damages for breach of an agreement to lease certain premises owned by the plaintiff. Judgment directed for the plaintiff reversed on the law and a new trial granted, with costs to abide the event. The July 18, 1933, letter did not constitute an agreement complete upon its face to lease the premises in question; neither was it an acceptance of the offer contained in the July 8, 1933, letter. It introduced a term not contained in the offer. Upon its face, not purporting to be a complete agreement, it was merely a confirmation of
*589part of the terms of a conversation which may or may not have contained the balance of the agreement. The exclusion of evidence of that conversation was, therefore, improper and its acceptance would not be in violation of the parol evidence rule. It was also admissible by way of ascertaining whether or not there was, as pleaded in the defense, a condition precedent to the obligation to execute the lease. (Thomas v. Scutt, 127 N. Y. 133, 138; Cooper v. Payne, 186 id. 334, 338; Reynolds v. Robinson, 110 id. 654; Bernstein v. Kritzer, 253 id. 410, 416.) Lazansky, P. J., Young, Hagarty, Carswell and Taylor, JJ., concur.